 

Case 1:18-cv-02581-GBD-DCF Document 105 _ Filed 07/13/20 Page 1 of 1

 

 

 

 

 

 

 

  

USDC SDNY —
DOCUMENT

TET ECT RAI fe r
UNITED STATES DISTRICT COURT i Odea SY FILED
SOUTHERN DISTRICT OF NEW YORK { pote es #
eee ee ee ee ee ee ee ee ee ee ee eee ee ee ee ee ee 4 Te: Bs : "73 ono

u man Pepys
MOLLY COHEN, iDare radi » TT £020,

. ete nnalasltntanctdaieaiaieee

Plaintiff,
ORDER

-against-
18 Civ. 2581 (GBD)

INTEGRATED PROJECT DELIVERY PARTNERS
INC., et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The trial is adjourned from October 13, 2020 to November 9, 2020 at 9:45 am. The parties
shall file a joint pretrial order 60 days prior to the beginning of trial. The final pretrial conference
is adjourned from August 11, 2020 to September 9, 2020 at 9:45 am.

Dated: New York, New York

July 13, 2020
SO ORDERED.

R . DANIELS
United States District Judge

 
